DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3, 2020 and February 18, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0030, “database 104” is conflicting with “processor(s) 104”
Appropriate correction is required.

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14, line 1 reads “wherein training, wherein training” should read “wherein training”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (Claim 1).  Claim 1 already claims obtaining an image of the user skin area, executing the skin laxity model, and determining a recommendation, further displaying the results. Claim 21 appears to essentially repeat these limitations with slight wording changes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/136354 (hereinafter WO ‘354), and further in view of WO 2011/085727 (hereinafter WO ‘727).
Regarding independent claim 1, WO ‘354 discloses a digital imaging method of analyzing pixel data of an image of a skin area of a user for determining skin laxity (abstract, “An image is accepted by one or more processing circuits from a user depicting the user's facial skin. Machine learning models stored in one or more memory circuits are applied to the image to classify facial skin characteristics. A regimen recommendation is provided to the user based on the classified facial skin characteristics;” page 2, line 23, “In an embodiment, a method is provided;” page 6, line 29, “machine learning logic 154 may perform analyses that determine, among other things”… page 7, line 9, “the presence of sagging, i.e., a droopy appearance of soft tissue caused by elasticity reduction;” sag is read as laxity), the digital imaging method comprising the steps of:
a. aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of a skin area of a respective individual (page 2, lines 4-26);
b. training, by the one or more processors with the pixel data of the plurality of training images, a skin laxity model comprising a skin laxity scale and operable to output, across a range of the skin laxity scale, skin laxity values associated with a degree of skin laxity ranging from least laxity to most laxity (p.2, line 24-25 i.e., applying machine learning models to the image to classify facial skin characteristics”; p. 3, lines 11-12; p. 6, line 28 through p. 7, line 14 e.g., “elasticity reduction” i.e., laxity.  WO ’354 also suggests “Other conditions of the skin may be determined by machine learning logic 154.”);
d. analyzing, by the skin laxity model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific skin laxity value of the user skin area (p. 9, line 19-26 i.e., a scale value wherein various skin conditions resulted from elasticity reduction as discussed above maybe evaluated and trained.).
WO ‘354 fails to explicitly disclose as further recited, however WO ‘727 discloses c. receiving, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of a user skin area of the user (page 3, line 14, “A) The requester of advice uploads a facial picture or a picture on with the face is visible, to a homepage”);
e. generating, by the one or more processors based on the user-specific skin laxity value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data comprising the at least the portion of the user skin area (page 3, line 6, “An aspect of the invention relates to system for determining and/or identifying makeup advice. The makeup advice may include a recommended product.”);
and f. rendering, on a display screen of a user computing device, the at least one user- specific recommendation (page 7, line 34, “A plurality of selected products may be displayed simultaneously in full on the users monitor screen, and/or a list of the selected products may be displayed, with the option for the user to more fully display information on any selected product.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘727 in order to easily assess image data and subsequent information about a makeup method or product, to provide a human with the desired advice (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with a graphical representation of the user's skin as annotated with one or more graphics or textual renderings corresponding to the user-specific skin laxity value (page 8, line 31, “locate, identify and classify characteristics of the user's facial skin;” page 7, line 13, “the analyses results and the prescribed regimen (products and routines) and/or updates to the regimen are sent to the user via FHBA client interface 150;” when the locations and identifications are part of the analysis results, and thus can be sent and displayed for the user).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, WO ‘727 in the combination further discloses wherein the at least one user-specific electronic recommendation is rendered in real-time or near-real time, during, or after receiving the at least one image having the user skin area (page 2, line 33, “makeup advice can provide by the makeup artist and received by the client without any restrictions in time or place.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the at least one user-specific electronic recommendation comprises a product recommendation for a manufactured product (page 7, line 13, “the analyses results and the prescribed regimen (products and routines) and/or updates to the regimen are sent to the user via FHBA client interface 150.”).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating, with the manufactured product, the at least one feature identifiable in the pixel data comprising the at least the portion of the user skin area (page 2, line 30, “a user interface circuit to present the regimen recommendation to the user;” page 7, line 13, “the analyses results and the prescribed regimen (products and routines) and/or updates to the regimen are sent to the user via FHBA client interface 150.”)
Regarding dependent claim 6, the rejection of claim 4 is incorporated herein. Additionally, WO ‘727 in the combination further discloses further comprising the steps of: initiating, based on the product recommendation, the manufactured product for shipment to the user (page 7, line 34, “The user may have the option of buying the selected product;” having bought the product, the product must be shipped to the user).
Regarding dependent claim 7, the rejection of claim 4 is incorporated herein. Additionally, WO ‘354 in the combination further discloses further comprising the steps of: generating, by the one or more processors, a modified image based on the at least one image, the modified image depicting how the user's skin is predicted to appear after treating the at least one feature with the manufactured product (page 8, line 1, “Facial appearance progression generator 335 may operate on the user's facial images to portray how the user's face would appear sometime in the future. Such progression may be in age, for which age progression techniques may be deployed, or may be in appearance resulting from adherence to a regimen. A progressed image 356 may be provided to the user through FHBA client interface 150.”); and
rendering, on the display screen of the user computing device, the modified image (page 8, line 1, “Facial appearance progression generator 335 may operate on the user's facial images to portray how the user's face would appear sometime in the future. Such progression may be in age, for which age progression techniques may be deployed, or may be in appearance resulting from adherence to a regimen. A progressed image 356 may be provided to the user through FHBA client interface 150.”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating the at least one feature identifiable in the pixel data comprising the at least the portion of the user skin area (page 2, line 2, “a regimen recommendation is provided to the user;” page 2, line 30, “a user interface circuit to present the regimen recommendation to the user;” page 1, line 20, “In an embodiment, a regimen is a systematic plan or course of action intended to improve the health and/or beauty of a human user.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the skin laxity model is an artificial intelligence (AI) based model trained with at least one Al algorithm (page 5, line 25, “In certain embodiments, machine learning logic 154 implements one or more convolutional neural networks (CNNs), the models for which may be trained using open source datasets or crowdsourced data sets, as explained below. Other machine learning techniques may be used in conjunction with the present invention including, but not limited to, decision tree learning, association rule learning, artificial neural networks”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the skin laxity model is further trained, by the one or more processors with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective individuals (page 8, line 31, “locate… characteristics of the user's facial skin;” the body area location would be that of the facial skin, since the photos used are of the user’s face (thus all results are of the facial skin)), and
wherein the skin laxity model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user skin area (page 8, line 31, “locate… characteristics of the user's facial skin.”).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the body area location comprises the user's cheek (page 8, line 31, “locate… characteristics of the user's facial skin;” facial images would include the cheek), the user's neck, the user's head, the user's groin, the user's underarm, the user's chest, the user's back, the user's leg, the user's arm, or the user's bikini area.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein training, by the one or more processors with the pixel data of the plurality of training images, the skin laxity model comprises training the skin laxity model to detect a displacement amount of skin from a body area location of the user to determine the user-specific skin laxity value of the user skin area (page 7, line 8, “the presence of sagging, i.e., a droopy appearance of soft tissue caused by elasticity reduction;” Sag is exemplified as one of the characteristics that can be analyzed, and sag is inherently a drooping of the skin (and thus a change in location, i.e. displacement)).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein training, by the one or more processors with the pixel data of the plurality of training images, the skin laxity model comprises training the skin laxity model to detect a folding amount of skin within the skin area to determine the user-specific skin laxity value of the user skin area (page 7, line 7, “the presence of wrinkles, a fold, ridge or crease in the skin may be discovered through the analysis;” wrinkles are read as folds in the skin; see paragraph 0035 for the classifications the SVM can classify wrinkles into).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, the rejection of claims 12 and 13 apply directly. 
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Additionally, WO 354 in the combination further discloses further comprising:
receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising pixel data of at least a portion of a user skin area of the user (page 7, line 23, “accordingly, once a week, say, FHBA client interface 150 may remind the user to take a picture of his face;” the image after the first image, is read as the new image);
analyzing, by the skin laxity model executing on the one or more processors, the new image captured by the digital camera to determine a new user-specific skin laxity value of the user skin area (page 7, line 23 “accordingly, once a week, say, FHBA client interface 150 may remind the user to take a picture of his face. Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working;” being that the new image us used for determining if the regimen is working, it is necessitated that a new value is evaluated from the new image, and compared to the prior image value);
generating, based on the new user-specific skin laxity value, a new user-specific electronic recommendation or comment regarding at least one feature identifiable within the pixel data of the new image (page 7, line 23, “Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working and, if not, FHBA system 100 may revise the regimen, e.g., change a product, recommend further lifestyle changes, make a doctor’s appointment, etc.”); and
rendering, on a display screen of a user computing device of the user, the new user- specific recommendation or comment (page 2, line 2, “a regimen recommendation is provided to the user;” page 2, line 30, “a user interface circuit to present the regimen recommendation to the user.”).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein a delta user-specific skin laxity value is generated based on a comparison between the new user-specific skin laxity value and the user-specific skin laxity value (page 7, line 23, “accordingly, once a week, say, FHBA client interface 150 may remind the user to take a picture of his face. Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working;” being that the new image us used for determining if the regimen is working, it is necessitated that a new value is evaluated from the new image, and compared to the prior image value), wherein the new user-specific recommendation or comment is further based on the delta user-specific skin laxity value (page 7, line 25, “Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working;” the image working or not is determined based on a change across the time interval (change read as delta)), and wherein the delta user-specific skin laxity value, a representation of the delta user-specific skin laxity value, or a comment based on the delta user-specific skin laxity value, is rendered on the display screen of the user computing device (page 7, line 23, “Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working and, if not, FHBA system 100 may revise the regimen, e.g., change a product, recommend further lifestyle changes, make a doctor’s appointment, etc.;” page 2, line 2, “a regimen recommendation is provided to the user;”).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based computing platform trains the skin laxity model with the pixel data of the plurality of training images (page 5, line 1, “In one embodiment of the present invention, FHBA service platform 120 comprises one or more server computers, each comprising a processor 122, a memory 124, a user interface 126 and a communication interface;” page 11, line 29, “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the server or a cloud-based computing platform receives the at least one image comprising the pixel data of the at least the portion of the user skin area of the user (page 5, line 1, “In one embodiment of the present invention, FHBA service platform 120 comprises on or more server computers, each comprising a processor 122, a memory 124, a user interface 126 and a communication interface;” Figure 1, element 130, “network” is in connection with element 110 and 120, which takes the image of the skin area of the patient), and wherein the server or a cloud-based computing platform executes the skin laxity model and generates, based on output of the skin laxity model, the user- specific recommendation (abstract, “A regimen recommendation is provided to the user based on the classified facial skin characteristics.”) and transmits, via the computer network, the user-specific  recommendation to the user computing device for rendering on the display screen of the user computing device (page 2, line 2, “a regimen recommendation is provided to the user;” page 2, line 30, “a user interface circuit to present the regimen recommendation to the user.”).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the user computing device comprises at least one of a mobile device, a tablet, a handheld device, a desktop device (page 4, line 24, “In one embodiment, FHBA client platform 110 is a smartphone, tablet computer or other mobile computing device, although the present invention is not so limited.”), a home assistant device, a personal assistant device, or a retail computing device.
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the user computing device receives the at least one image comprising the pixel data of at least the portion of the user skin area of the user (page 6, line 23, “In operation 210, a user may generate an image of his face, such as by camera 116 of FHBA client platform 110. This may be achieved with or without the illumination standard discussed above. In operation 215, the user's image is sent to FHBA service platform 120. This may be achieved by suitable communication protocols shared between FHBA client platform 110 and FHBA service platform 120 to realize communication link 145.”), and wherein the user computing device executes the skin laxity model and generates, based on output of the skin laxity model, the user-specific recommendation (abstract, “A regimen recommendation is provided to the user based on the classified facial skin characteristics.”), and renders the user-specific recommendation on the display screen of the user computing device (page 2, line 2, “a regimen recommendation is provided to the user;” page 2, line 30, “a user interface circuit to present the regimen recommendation to the user.”).
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, WO ‘354 in the combination further discloses wherein the at least one image comprises a plurality of images (page 1, line 28, “One or more images are accepted by one or more processing circuits from a user depicting the user's facial skin”).
Regarding dependent claim 23, the rejection of claim 22 is incorporated herein. Additionally, WO ‘727 in the combination further discloses wherein the plurality of images are collected using a digital video camera (page 10, line 31, “The term "image capture device", similar terms, and terms representing structures with similar functions may include one or more of a digital camera, webcam, film camera, analog camera, digital video camera,”).
Regarding independent claim 24, the rejection of claim 1 applies directly. Additionally, WO ‘354 in the combination further discloses a digital imaging system (page 2, line 5, “In an embodiment, a system is provided;” page 3, line 25, “FIG. I is a schematic block diagram of an example system configuration by which the present general inventive concept can be embodied.”) configured to analyze pixel data of an image of a skin area of a user for determining skin laxity (page 1, line 28, “One or more images are accepted by one or more processing circuits from a user depicting the user's facial skin”; page 6, line 29, “Machine learning logic 154 may perform analyses that determine, among other things”…page 7, line 8, “the presence of sagging, i.e., a droopy appearance of soft tissue caused by elasticity reduction;” sag is read as laxity), the digital imaging system comprising:
an imaging server comprising a server processor and a server memory (page 4, line 26, “As illustrated in FIG. 1, exemplary FHBA client platform 110 comprises a processor 112, memory 114, a camera 115, a user interface 116 and a communication interface 118 over which an FHBA client interface 150 may be implemented”);
an imaging application (app) configured to execute on a user computing device comprising a device processor and a device memory, the imaging app communicatively coupled to the imaging server (page 4, line 26, “As illustrated in FIG. 1, exemplary FHBA client platform 110 comprises a processor 112, memory 114, a camera 115, a user interface 116 and a communication interface 118 over which an FHBA client interface 150 may be implemented;” page 5, line 20, “Additionally, FHBA service interface 152 may realize an application programming interface (API) that affords FHBA client interface 150 communication with, for example, machine learning logic 154.”)
Regarding independent claim 25, the rejection of claim 1 applies directly. Additionally, WO ‘354 in the combination further discloses a tangible, non-transitory computer-readable medium storing instructions for analyzing pixel data of an image of a skin area of a user for determining skin laxity (page 11, line 2, “Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects”)

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘354 further in view of WO ‘727 as applied to claim 15 above, and further in view of WO 2019/011523 (hereinafter WO ‘523).
Regarding dependent claim 17, the rejection of clam 15 is incorporated herein. Additionally, WO ‘354 further discloses wherein a delta user-specific skin laxity value is generated based on a comparison between the new user-specific skin laxity value and the user-specific skin laxity value (page 7, line 25, “Over time, FHBA system 100 can determine from the images taken at each interval whether the recommended regimen is working;” the image working or not is determined based on a change across the time interval). Also, it should be noted WO ‘727 does disclose the advice provided to a user can be that of hair treatment (page 7, line 14), however, WO ‘354 and WO ‘727 in the combination as a whole fail to explicitly disclose as further recited.
However, WO ‘523 discloses wherein the new user-specific recommendation comprises a recommendation of a hair removal product or hair removal technique for the user corresponding to the delta user-specific skin laxity value (paragraph 062, “Based on this correlation between the skin elasticity of a user's skin 58 and the comfort and/or ease of a shaving session, the system 10 may recommend a cartridge 16 with a particular configuration of the razor blades 34 to suit a user based on the information from the sensor device 48. For example, if the skin elasticity of the user's skin 58 is relatively high, the system 10 may recommend a cartridge 16 with a greater number of razor blades 34 spaced relatively closely together, which may reduce the likelihood of cuts, nicks, irritations, and other skin trauma that may result from a shaving session. Alternatively, if the skin elasticity of the user's skin 58 is relatively low, then the system 10 may recommend a cartridge 16 with fewer razor blades 34 with relatively more space between each razor blade 34, as the user may not benefit from a greater number of razor blades 34 spaced relatively closely together.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘523 in order to develop a shaving system that conveys a message to the user based on skin characteristic data (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2018/0150896 discloses methods of recommending skin care products based on an image and indoor environmental conditions
JP 2015500722 discloses methods for automatically detecting and quantifying various skin conditions
EP 3428838 discloses methods of determining the change in a skin condition over time

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668
/VU LE/
Supervisory Patent Examiner, Art Unit 2668